Citation Nr: 1013465	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-38 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to higher initial evaluations for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to November 19, 2009, and as 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to November 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which established service connection and 
assigned a 30 percent rating effective from July 28, 2003.  A 
January 10, 2010, rating decision granted an increased 50 
percent rating effective from November 19, 2009.

The Veteran testified before a decision review officer in 
April 2006 and the undersigned Acting Veterans Law Judge in 
June 2008.  Transcripts of the hearings have been associated 
with the file.  The case was remanded for additional 
development in September 2008.


FINDINGS OF FACT

1.  For the period prior to May 1, 2007, PTSD was productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to sleep 
disturbance, irritability, depression, and anger. 

2.  For the period from May 1, 2007, PTSD is productive of 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to May 1, 2007, the criteria for an 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2009).

2.  For the period from May 1, 2007, the criteria for an 
evaluation of 100 percent for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130; 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in August 2003 explained the evidence 
necessary to support the Veteran's claim of entitlement to 
service connection for PTSD.  He was asked to complete a 
questionnaire regarding his claimed stressors.  He was also 
asked to identify or submit evidence of treatment for PTSD.  
The evidence of record was  listed and the Veteran was told 
how VA would assist him in obtaining additional relevant 
evidence.  In March 2006 the Veteran was advised of the 
manner in which VA determines disability ratings and 
effective dates.

In October 2008 the Veteran was invited to submit evidence 
showing that his PTSD was worse.  The evidence of record was 
listed and he was told how VA would assist him in developing 
additional evidence.  A June 2009 letter advised the Veteran 
of the status of his claim.  

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Records were requested and 
received from the Social Security Administration (SSA).  The 
Veteran has testified before both a decision review officer 
and the undersigned.  A VA examination was carried out, and 
the Board finds that it was adequate in that the examiner 
reviewed the record, interviewed the Veteran, and performed 
appropriate examinations prior to providing conclusions.  As 
such, the Board finds that the reports of these examinations 
constitute a sufficient basis upon which to base the decision 
below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
Veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
Veteran working or seeking work.  38 C.F.R. § 4.2.

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009), a 100 percent evaluation is provided for 
PTSD where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130 (2009).  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  
A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers).  Id.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Board further notes that "the Court has expressly 
declined to adopt a 'treating physician rule' which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician."  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is 
it provided in law or regulation that opinions by the 
examining psychiatrists are inherently more persuasive than 
that of other competent mental health professionals.").  The 
Court has held, however, that "[a] private medical opinion 
may not be discounted solely because the opining physician 
did not review the claims file."  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  Further, "the Board may not 
prefer a VA medical opinion over a private medical opinion 
solely because the VA examiner reviewed the claims file."  
Id.  The level of training, education, and experience of the 
person conducting the examination is a factor that, if the 
Board affords more or less weight to the report because of 
that reason, must be thoroughly explained in its decision.  
Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir.1996)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A June 2003 letter from T.L., Ph.D., the Veteran's private 
psychologist, indicates that the Veteran had been his patient 
since 2001.  He noted that he first worked with the Veteran 
due to alcohol dependence, and that the Veteran had returned 
to treatment in May 2003, when alcohol dependence and 
emerging PTSD symptoms were addressed.  He noted the 
Veteran's report that he drank to help him sleep, but that he 
still woke almost every hour with something on his mind.  He 
indicated that following their second session, the Veteran 
completed inpatient alcohol treatment.  He stated hat the 
Veteran had self medicated for a number of years and that the 
full extent of his PTSD symptoms would become more clear as 
he maintained sobriety.  He assessed the Veteran's GAF score 
as 48.

On VA examination in October 2003, the Veteran's history was 
reviewed.  He denied any history of psychiatric 
hospitalization.  He noted that he had been seeing a private 
psychologist.  He reported that he had been married twice, to 
the same woman, and that he was recently divorced from her.  
He noted that his wife could not put up with him.  He 
endorsed feelings of sadness, depression, and loneliness.  He 
stated that he got along well with his two grown children.  
He stated that he was working as a machinist for a tire 
company, and had been employed there for 30 years.  He stated 
that he did not socialize on the job, and stayed by himself.  
He endorsed sleepiness, irritability, and lack of energy due 
to lack of sleep.  He indicated that he woke up six to seven 
times per night, and that he had frequent nightmares.  He 
related that he recalled bad smells that were similar to dead 
bodies.  He noted that thinking about Vietnam caused him to 
feel depressed and experience survivor guilt.  He endorsed 
easy arousal, irritability, and anger which affected his 
relationships with his wife and with co-workers.  
Objectively, the Veteran's mood appeared to be moderately 
depressed and sad.  He was free from auditory and visual 
hallucinations, but did express suspicion of people.  He was 
alert and oriented.  He endorsed difficulty concentrating, 
and his recent memory appeared to be mildly impaired.  The 
diagnosis was PTSD with chronic depression and paranoia.  The 
examiner assessed the Veteran's GAF score as 60.  He noted 
that the Veteran had a history of self medicating with 
alcohol to avoid problems related to his PTSD.  He noted that 
the Veteran's anger and irritability interfered with his 
social and occupational interactions.

In a November 2005 statement, Dr. L. noted that although the 
Veteran was continuing to function at work, his interpersonal 
relationships were profoundly disturbed.  He related that the 
Veteran had expressed self-hatred because of the things he 
had done in Vietnam, and noted that he was self destructive, 
destructive of close relationships, and plagued with 
memories, nightmares, and regrets.  He stated that the 
Veteran had used alcohol over the years to avoid memories and 
feelings concerning Vietnam, and that he spoke in 
generalities regarding his Vietnam experience.  He noted that 
when the Veteran's self-protective surface was breached, it 
was clear that he was dealing with a profound disturbance 
affecting every aspect of his life.  He indicated that the 
Veteran's GAF score remained at approximately 48.

On VA examination in September 2006 the Veteran's claims file 
was reviewed and a history was elicited.  The Veteran 
reported intrusive thoughts, flashbacks, hypervigilance, 
increased startle response, anger and rage outbursts, and 
intermittent but frequent nightmares.  He indicated that the 
symptoms were present on a daily basis with varying intensity 
depending on his ability to avoid or cope with identified 
triggers such as crowds, people coming from behind him, loud 
noises, and certain smells.  He reported intermittent crying 
spells; a sense of hopelessness, helplessness and 
worthlessness; low energy level; sadness; lack of interest in 
previous hobbies and leisure activities; and initial and 
terminal insomnia. He reported that he had been held on a 24-
hour temporary detention in 2005 following a traffic stop for 
driving while intoxicated.  He stated that he worked the 
third shift at his job and that his employer accommodated him 
because he was a good and reliable worker.  He indicated that 
his relationship with his children and grandchildren was very 
good.  He noted that he was separated from his wife and lived 
by himself.  On mental status examination, the Veteran was 
cooperative and pleasant.  He made good eye contact and had 
the tendency to be hypervigilant upon motion by the examiner.  
He was alert and oriented.  His affect was broad and full 
with moderate irritability for which the Veteran attempted to 
compensate with humor.  His mood was anxious and depressed.  
His speech was spontaneous and goal directed, of normal rate 
and tone, and without circumstantiality or tangentiality.  
There was no evidence of thought disorder or psychosis.  He 
endorsed constant suicidal ideation but denied plan or 
intent.  He denied homicidal ideation.  Cognitive 
functioning, memory and fund of knowledge appeared to be 
normal and good.  Concentration appeared to be fair.  Ability 
to abstract was fair, and judgment and insight were good.  
The diagnoses were PTSD, moderate to severe; dysthymia, and 
alcohol abuse.  The examiner assigned a GAF score of 50.  He 
indicated that the Veteran appeared to use alcohol as a means 
of self medication to escape from the PTSD symptomatology, 
and that his sobriety over the previous two years had allowed 
the PTSD symptoms to become more prominent, persistent, and 
intense.  

March and April 2007 records from Bradford Health Services 
indicates that the Veteran was admitted for detoxification.  
The discharge summary notes that the Veteran's overall 
progress was stagnant and minimal.  His insight was closed 
and limited, and motivation was inadequately internal.  He 
was transferred to an intensive outpatient program.

An April 2007 VA treatment record indicates the Veteran's 
report that he had just gotten out of rehabilitation and that 
he continued to drink.  A subsequent April 2007 social work 
note indicates the Veteran's report that he had been having a 
lot of problems, to include with alcohol and nightmares.  The 
provider noted that the Veteran had been in rehabilitation in 
2003 and in March 2007.  The Veteran reported that he woke up 
six times per night and had nightmares about Vietnam.  He 
indicated that he sometimes cried and noted that his appetite 
was not good.  He denied thoughts of suicide.  He related 
that he had been married to the same woman three times, and 
that they were currently separated but trying to work things 
out.  He stated that he had a good relationship with his 
children and that he enjoyed spending time with his three 
grandchildren.  He indicated that he had been forced to 
retire due to his alcoholism.  He stated that his problem 
with alcohol began after he got out of the Marines, when he 
would drink enough to fall asleep.  Examination revealed a 
calm and composed mood.  The Veteran was alert and oriented.  
His speech was clear.  He denied suicidal ideation.

In May 2007 the Veteran related that he had recently been 
forced to retire because of an incident at work.  A May 2007 
request for employment information substantiates that the 
Veteran was retired effective May 1, 2007.  An attached 
statement, apparently authored by the Veteran's supervisor, 
details the events leading up to it an incident in which the 
Veteran accosted the supervisor.  A May 2007 letter by the 
company's labor relations manager indicates that the Veteran 
was allowed to retire rather than be terminated.

In June 2007 a VA vocational rehabilitation counselor denied 
vocational rehabilitation and employment services.  She 
advised the Veteran to reapply once he had been stabilized 
and sober for about six months.  

An additional VA examination was carried out in July 2007.  
The Veteran related that in March 2007, he slapped the face 
of a company manager who had escorted him home following his 
being incapacitated from performing his duties as a 
powerhouse operator due to suspected intoxication.  He 
admitted having been intoxicated.  He noted that he had not 
been involved in any incident of physical violence prior to 
that, and that he had not been excessively absent or tardy.  
He expressed appreciation that the company had assigned him 
to a night shift where he worked by himself, noting that he 
had a low frustration tolerance and was prone to irritability 
which made it difficult to work in close proximity to others.  
He described his relationship with his ex-wife, and indicated 
that he had a good relationship with his children and 
grandchildren.  He stated that he had no friends, as his 
previous friends were his drinking buddies and that he 
currently avoided them.  He noted that his only hobby was 
fishing, which he did by himself.  He reported that he dined 
out occasionally and attended alcoholics anonymous meetings.  
On mental status examination, the Veteran was neat and clean.  
He was friendly and cooperative, and rapport was good.  He 
was alert and oriented.  Thinking was goal directed and 
organized.  The Veteran was able to use language effectively 
for communication, and his speech was clear, productive and 
normal in rate and rhythm.  Short term memory was moderately 
impaired.  Concentration was good.  The Veteran denied 
delusional ideation and hallucinatory experiences.  Affect 
was appropriately expressed, and the Veteran showed a good 
sense of humor.  His mood was even, but he stated that he got 
sad at night because he missed his wife.  He stated that his 
appetite and energy level were good.  He reported insomnia 
characterized by multiple awakenings, and that he got only 
four to five hours of sleep per night.  The examiner noted 
that the Veteran showed no significant diminishment of 
interest in others or activities, but that there was some 
diminished self esteem related to being unemployed.  He 
denied suicidal ideation.  The diagnoses were PTSD and 
alcohol dependence in early full remission.  The examiner 
noted that the disorder resulted in moderate impairment in 
occupational and social functioning.  The Veteran's GAF score 
was 50, based on PTSD.

During his June 2008 hearing, the Veteran testified that his 
symptoms had become worse.  He noted that he had been forced 
to retire due to his PTSD and alcoholism.  He indicated that 
he had undergone alcohol treatment twice.  He also reported 
that he had been awarded SSA benefits.  He stated that he 
attended private treatment on a weekly basis.

In July 2008 Dr. L. wrote that the Veteran had lost his job 
in 2007 due to PTSD and alcohol dependence.  He noted that 
the Veteran had been unable to find employment since that 
termination.  He stated that the Veteran's PTSD precluded 
consistent full time employment and that overall, his GAF 
score remained somewhere between 46 and 48.

An additional VA examination was conducted in November 2009.  
The Veteran's  history was reviewed.  He reported nightmares 
and flashbacks about once very other week, associated with 
nervousness, depression, poor concentration, and 
irritability.  He also reported trouble sleeping, guilt, 
anger, and feelings of isolation.  He stated that he avoided 
crowds and noises.  He stated that he avoided situations that 
aroused recollections of his Vietnam experiences.  On mental 
status examination, the Veteran's speech was relevant and 
coherent.  His mood was nervous and depressed.  Affect was 
noted to be constricted.  Thought processes were intact and 
the Veteran was able to communicate.  He denied 
hallucinations, as well as suicidal and homicidal ideation.  
Orientation and memory were preserved.  Insight and judgment 
were intact.  The diagnosis was PTSD.  The examiner assigned 
a GAF score of 48 to 50.  He concluded that the Veteran had 
severe impairment in social and industrial adaptability and 
was unable to work because of his PTSD symptoms.

Having carefully reviewed the record, the Board finds that a 
30 percent evaluation is appropriate for the period prior to 
May 1, 2007, the date of the Veteran's retirement.  The Board 
observes that the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
436 (1992).  

In this regard, the Board acknowledges that for the period 
prior to May 1, 2007, the Veteran's PTSD was manifested by 
feelings of depression, sleep disturbance, and some 
difficulty concentrating.  The October 2003 VA examiner noted 
moderate sadness and depression, but that the Veteran was 
alert and oriented.  He concluded that anger and irritability 
interfered with the Veteran's social and occupational 
interactions.  In September 2006 the Veteran was cooperative 
and pleasant, and his affect was full.  There were no speech 
abnormalities, and no evidence of thought disorder.  
Cognitive functioning was normal.  During the period in 
question, the Veteran repeatedly reported a good relationship 
with his children and grandchildren.  

In summary, little in the record, including the Veteran's 
statements, suggests that the criteria for an evaluation of 
50 percent or higher are met for the period prior to May 1, 
2007.  The evidence does not demonstrate panic attacks, 
difficulty understanding complex commands, memory impairment, 
impaired judgment or abstract thinking, or difficulty in 
establishing and maintaining effective work and social 
relationships.  The private psychologist has assessed the 
Veteran's GAF score as 48, indicating serious impairment.  
However, the objective evidence for this period also includes 
findings indicating that cognitive functioning was normal, 
concentration was fair, and judgment and insight were good.  
In summary, the record does not establish that the Veteran 
suffers from symptomatology that supports a higher 
evaluation.  Accordingly, the Board finds that for the period 
prior to May 1, 2007, the appropriate rating for the 
Veteran's PTSD is 30 percent.

With regard to the period from May 1, 2007, the Board has 
determined that a 100 percent evaluation is appropriate.  
Here, the evidence includes a statement by Dr. L. indicating 
that the Veteran's PTSD precludes consistent full time 
employment.  The November 2009 VA examiner indicated that the 
Veteran was unable to work due to his PTSD symptoms.  During 
this period, the Veteran's GAF score has been assessed at 
worst, as 46.  Such a score indicates serious impairment in 
social and occupational functioning, which is shown by the 
Veteran's inability to work, reportedly due to his PTSD 
symptoms.  In essence, the Board finds that the overall 
severity of the Veteran's PTSD is consistent with a 100 
percent rating for the period beginning  May 1, 2007, the 
date he was forced to retire from employment.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected PTSD resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Rather, for the period prior to May 1, 
2007, he remained employed full-time and the Board believes 
that the degree of occupational impairment demonstrated is 
consistent with the 30 percent rating.  Under these 
circumstances, the Board finds that for the period prior to 
May 1, 2007, the Veteran has not demonstrated unusual 
impairment so as to render impractical the application of the 
regular rating schedule standards.  Consequently, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

For the period prior to May 1, 2007, entitlement to an 
evaluation in excess of 30 percent for PTSD is denied.

For the period from May 1, 2007, entitlement to a 100 percent 
evaluation is allowed, subject to the controlling regulations 
applicable to the payment of monetary benefits.


___________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


